Exhibit 10.5

ENERGY PARTNERS, LTD.

2006 Long Term Stock Incentive Plan

NONQUALIFIED STOCK OPTION

[Date] GRANT

 

Name

     Number
of
Shares      Exercise
Price
Per share      Expiration
Date                              

This Agreement (this “Agreement”) confirms the award of a stock option to you by
Energy Partners, Ltd. (the “Company”) under the Company’s 2006 Long Term Stock
Incentive Plan (the “Plan”), to purchase                  shares of the
Company’s Common Stock, $.01 par value per share, (the “Common Stock”) at the
exercise price of $             per share, upon the terms and conditions
outlined below and the terms and conditions of the Plan (this “Option”). A copy
of the Plan has been delivered to you and is available upon request.

This Option is awarded as a nonqualified stock option and is not an incentive
stock option pursuant to Section 422 of the Internal Revenue Code of 1986, as
amended. The terms used in this Agreement shall have the same meaning as in the
Plan, unless the context requires otherwise.

A summary of the terms and conditions of this Option follows:

 

1. Date of Grant

 

2. Expiration Date

Your right to exercise this Option (to the extent vested) shall continue in
effect through the day that is ten (10) years from the Date of Grant:
                     (the “Expiration Date”), subject to earlier termination
under certain circumstances, as outlined in Paragraph 7 of this Agreement.

 

3. Vesting and Exercise

Your right to purchase shares of Company Common Stock under this Option shall be
exercisable only to the extent that this Option has vested. This Option shall
vest and become exercisable upon the following schedule:

VESTING SCHEDULE

 

 

a)

One third (1/3) of the shares covered by this Option vests on 1st anniversary of
the Date of Grant;

 

1



--------------------------------------------------------------------------------

 

b)

One third (1/3) of the shares covered by this Option vests on the 2nd
anniversary of the Date of Grant; and

 

 

c)

The final one third (1/3) of the shares covered by this Option vests on the 3rd
anniversary of the Date of Grant.

 

4. Notice of Exercise

Exercise of this Option shall be by written notice delivered or mailed to the
Corporate Secretary of the Company at its executive offices, which are presently
at 201 St. Charles Avenue, Suite 3400, New Orleans, Louisiana 70170. This Option
may not be exercised as to less than 100 shares at any one time unless the
remaining shares then exercisable under this Option total less than 100 shares.
The Notice of Exercise shall be made on a form the same as Exhibit A to this
Agreement.

 

5. Date of Exercise

The Date of Exercise of this Option shall be the date on which the Notice of
Exercise, accompanied by full payment of the Purchase Price as set forth in
Paragraph 6 below, are received by the Company.

 

6. Payment of Purchase Price

Each Notice of Exercise shall be accompanied by a check payable to the order of
the Company (“Cash Payment”) in the amount of the number of shares to be
purchased under this Option multiplied by the Exercise Price per share of this
Option (the “Purchase Price”).

As alternatives to a Cash Payment, the Purchase Price for the shares covered by
this Option may also be paid as follows:

 

  a) In-Kind Exercise—In lieu of part, or all, of a Cash Payment, the Purchase
Price may be paid in shares of the Company’s Common Stock owned by you for at
least six months having a fair market value (determined in accordance with the
Plan) as of the Date of Exercise equal to the Purchase Price. Procedures for
‘In-Kind’ Exercise may be specified by the Company from time to time and will be
available upon request from the Corporate Secretary of the Company. Procedures
for ‘In-Kind’ Exercise may differ for “executive officers” of the Company, as
defined under Section 16(b) of the Securities and Exchange Act of 1934, as
amended.

 

  b) Cashless Exercise—In lieu of part, or all, of a Cash Payment, you may
deliver a properly executed Notice of Exercise, together with irrevocable
instructions to a broker to deliver to the Company the total Cash Payment.
Procedures for ‘Cashless Exercise’ may be specified by the Company from time to
time and will be available upon request from the Corporate Secretary of the
Company.

 

2



--------------------------------------------------------------------------------

7. Limitations on Vesting and Exercise

 

  a) Termination of Employment

Except for the circumstances provided for in Paragraph 7 (b) below, if your
employment with the Company terminates for any reason whatsoever, all shares
that have not vested under this Option as of the date your employment terminates
shall be immediately forfeited. This Option may be exercised as to any shares
that have vested under this Option as of the date your employment terminates,
but only for a period of thirty (30) days from the date your employment with the
Company terminates (and in no event beyond the Expiration Date). Any shares
vested under this Option which are not exercised on or before the earlier of the
Expiration Date or thirty (30) days after the date of termination of employment
are forfeited and this Option shall be null and void and without further effect.

 

  b) Death, Disability or Retirement

If you die, become disabled (as defined below), or retire (as defined below)
while employed by the Company, the period during which this Option may vest will
be extended through December 31st of the year in which you die, become disabled
or retire. All shares that will not have vested under this Option on or before
December 31st of the year in which you die, become disabled or retire shall be
forfeited as of the date you die, become disabled or retire. With respect to all
shares vested under this Option on or before December 31st of the year in which
you die, become disabled or retire, this Option may be exercised for a period of
three (3) years from the date that you die, become disabled, or retire (but in
no event beyond the Expiration Date). Any shares vested under this Option but
not exercised on or before the earlier of the Expiration Date or the date that
is three (3) years from the date of your death, disability or retirement are
forfeited and this Option shall be null and void and without further effect.

In the event of your death, your beneficiary(s) (as defined below), may exercise
this Option.

If you become disabled, this Option may be exercised by your legal
representative.

 

  c) Definitions

For purposes of this Option, “beneficiary” is defined as the person(s) or
trust(s) designated by you in a writing filed with the Company or, if no such
designation is made, the person(s) or trust(s) entitled by will or by the laws
of descent and distribution to receive the benefits of this Option.

For purposes of this Option, “disability” is defined as your inability, due to
physical or mental impairment, for ninety (90) days, whether or not consecutive,
during any 360-day period, to perform the duties and functions for which you
were employed by the Company, or such other circumstances as the Compensation
Committee shall determine in its discretion.

For purposes of this Option, “retirement” is defined as voluntary termination of
employment at or after age 55 with at least 5 years of service.

 

8. Change of Control

Notwithstanding anything to the contrary contained in this Option, if a Change
of Control (as defined in Exhibit B to this Agreement) occurs, this Option, or
any portion thereof, which has not vested as of the date of such Change of
Control and which was not forfeited prior to the date of the Change of Control
shall immediately vest and all shares that are the subject of this Option shall,
as of the date of such Change of Control, become immediately exercisable and may
be exercised through the Expiration Date of this Option.

 

3



--------------------------------------------------------------------------------

9. Non-transferable

This Option is not transferable or assignable, except to your beneficiary in the
event of your death, as provided in Paragraph 7 of this Agreement.

 

10. Rights as Shareholder

You shall not be deemed for any purpose to be, or have rights as, a shareholder
of the Company with respect to the shares covered by this Option until you
exercise this Option. No adjustments shall be made for cash dividends,
distributions or other similar rights for which the record date is prior to the
date on which the shares covered by this Option are actually issued to you.
Certificates evidencing shares acquired by you pursuant to this Option will be
forwarded to you by the Company’s Transfer Agent as soon as reasonably
practicable after your exercise of this Option.

 

11. Miscellaneous

This Agreement (a) shall be binding upon and inure to the benefit of any
successor of the Company; (b) shall be governed by the laws of the State of
Delaware, and any applicable laws of the United States; (c) may not be amended
except in writing; (d) shall in no way affect your participation or benefits
under any other plan or benefit program maintained or provided by the Company;
and (e) shall not be construed as giving you any right to continued employment
with the Company. This Agreement does not, nor shall it be construed to, alter,
modify or amend the Plan. In the event of any inconsistency or conflict between
any term, condition or provision of this Agreement and the Plan, the Plan shall
control and govern.

 

12. Compliance with Applicable Law

Notwithstanding anything herein to the contrary, this Option shall not be
exercisable and the Company shall not be obligated to issue or deliver any
certificate evidencing shares covered by this Option, if the Company determines
that the exercise of such Option and/or the issuance and delivery of such
certificate may be in violation of any law or regulation of any governmental or
regulatory authority. Without limitation on the foregoing, the Company shall in
no event be obligated to register any securities pursuant to the Securities Act
of 1933, as amended, or to take any other action in order to cause the exercise
of this Option and/or the issuance and delivery of any share certificate to
comply with any federal, state or other law or regulation.

 

13. Withholding

The Company, if required, will withhold taxes on any income as a result of the
exercise of this Option or will take a cash payment from you for the
withholding. The Company will permit you to elect whether to pay cash to cover
the withholding or have shares withheld to cover the withholding.

 

4



--------------------------------------------------------------------------------

ENERGY PARTNERS, LTD. By:       

Richard A. Bachmann

Chairman and

Chief Executive Officer

      Attest:         

John H. Peper

Corporate Secretary

I ACCEPT THE OPTION GRANT AND EACH OF THE TERMS AND CONDITIONS THEREOF AS STATED
ABOVE AND IN THE PLAN:

 

        Date:     

 

5



--------------------------------------------------------------------------------

EXHIBIT B

“Change of Control” means and shall be deemed to have occurred if:

(a) any person (within the meaning of the Securities Exchange Act of 1934, as
amended from time to time), other than the Company or a Related Party, is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended from time to time), directly or indirectly, of
Voting Securities representing 25 percent or more of the total voting power of
all the then-outstanding Voting Securities; or

(b) the individuals who, as of May 4, 2006, constitute the Board of Directors of
the Company, together with those who first become directors subsequent to such
date and whose recommendation, election or nomination for election to the Board
of Directors of the Company was approved by a vote of at least a majority of the
directors then still in office who either were directors as of May 4, 2006 or
whose recommendation, election or nomination for election was previously so
approved (the “Continuing Directors”), cease for any reason to constitute a
majority of the members of the Board of Directors of the Company; or

(c) a merger, consolidation, recapitalization or reorganization of the Company
or a Subsidiary, reverse split of any class of Voting Securities, or an
acquisition of securities or assets by the Company or a Subsidiary is
consummated, other than (I) any such transaction in which the holders of
outstanding Voting Securities immediately prior to the transaction receive (or,
in the case of a transaction involving a Subsidiary and not the Company,
retain), with respect to such Voting Securities, voting securities of the
surviving or transferee entity representing more than 50 percent of the total
voting power outstanding immediately after such transaction, with the voting
power of each such continuing holder relative to other such continuing holders
not substantially altered in the transaction, or (II) any such transaction which
would result in a Related Party beneficially owning more than 50 percent of the
voting securities of the surviving entity outstanding immediately after such
transaction; or

(d) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets other than any such transaction which
would result in a Related Party owning or acquiring more than 50 percent of the
assets owned by the Company immediately prior to the transaction.

For purposes of this definition of “Change of Control”:

(i) “Related Party” means (a) a majority-owned subsidiary of the Company; (b) an
employee or group of employees of the Company or any majority-owned subsidiary
of the Company; (c) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any majority-owned subsidiary of the
Company; or (d) a corporation owned directly or indirectly by the stockholders
of the Company in substantially the same proportion as their ownership of Voting
Securities.

(ii) “Voting Securities” means any securities of the Company which carry the
right to vote generally in the election of directors.

 

B-1